Citation Nr: 1512541	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a left knee injury, recurrent patella dislocation, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for left knee limitation of extension, currently rated as 10 percent disabling.

3.  Entitlement to an effective date prior to August 2007 for the grant of service connection for limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  

The Veteran testified before the undersigned at a personal hearing which was conducted at the RO in June 2010.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to an increased disability rating for residuals of a left knee injury of recurrent patella dislocation, and entitlement to an increased rating for left knee limitation of extension were previously before the Board in November 2013 at which time a rating in excess of 20 percent for recurrent subluxation was denied, a rating in excess of 10 percent for limitation of extension was denied and the Board also determined that the effective date for the grant of a separate rating based on arthritis of the knee with noncompensable limitation of motion of extension to August 2007 should be granted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2014, the Court granted a Joint Motion for Remand which held that that part of the Board's decision that denied entitlement to: (1) an increased disability rating for service-connected left knee injury, recurrent patella dislocation, currently evaluated as 20% disabling; (2) an increased disability rating for service-connected left knee, limitation of extension, currently evaluated as 10% disabling; and (3) an effective date prior to August 2007, for service-connected left knee, limitation of extension should be remanded back to the Board for actions consistent with the terms of the Joint Motion for Remand.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2004, the Veteran's increased rating claim was received.  An August 2005 letter from the Office of Personnel Management (OPM), reveals that the Veteran had been approved for disability retirement in 2005.  The letter further indicated that the Veteran would not receive annuity payments until OPM received confirmation that the Veteran had applied for Social Security disability payments and that, if the Veteran had not done so, he must immediately apply for them.  When the Veteran submitted a claim of entitlement to TDIU in October 2005, he indicated that he had been approved for a medical disability from the post office.  A June 2006 letter from the Veteran reveals he had received a medical retirement from the post office and the communication referenced the fact that the payment was significantly less than he received when employed.  This evidence demonstrates to the Board that the Veteran, at a minimum, applied for Social Security disability benefits.  Whether he was successful in his petition is unknown.  Regardless, it appears that there are outstanding records from the Social Security administration.  The Court in Murincsak v. Derwinski, 2 Vet.App. 363 (1992), stated that the VA's duty to assist specifically includes requesting information from other federal departments or agencies pursuant to 38 U.S.C.A. § 5107(a) .  Thus, the documents from Social Security pertaining to the Veteran's claim, including any medical records that Social Security has regarding the Veteran, should be considered and associated with the claims file for review.  

The evidence also suggests that the United States Post Office might have medical records from the Veteran pertaining to his disability retirement.  No medical records have been associated with the claims file which were generated in response to the Veteran's disability retirement.  As the issues on appeal are being remanded to obtain Social Security records, the Board finds attempts must be made to obtain this evidence, to the extent possible.  

The Joint Motion for Remand found the Board at fault for relying on the results of a January 2012 VA examination in denying an increased rating.  The examiner noted flare-ups impacting the function of the left knee as the Veteran reported he was in constant pain.  Significantly, the January 2012 VA examiner did not offer an opinion as to the extent of the impact of the Veteran's flare-ups on his left knee.  The Court has held that where there is medical evidence of flare-ups, an adequate examination must opine as to whether there is additional limitation of motion due to pain during flare-ups or additional functional loss as a result of repetitive use.  Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011); Deluca v. Brown, 8 Vet.App. 202, 206 (1995).  The Joint Motion for Remand directed the Board to obtain an addendum opinion to the January 2012 VA examination that opines as to the functional impact of the Veteran's flare-ups in his knee.

The Joint Motion for Remand referenced the fact that the Diagnostic Code 5295 was potentially applicable to the Veteran's knee claim.  Diagnostic Code 5259 provides for a 10 percent rating for the removal of semilunar cartilage with symptoms.  It was written that the Board failed to address the applicability of Diagnostic Code 5259 in light of the January 2012 examiner's report that Veteran had a meniscectomy in January 2005 that resulted in residual symptoms consisting of bilateral moderate crepitus and joint instability.  Review of the claims file reveals that, in January 2005, the Veteran had surgery which included arthroscopy with chondroplasty, medial patella femoral ligament reconstruction and a lateral release, on his left knee.  It does not appear from the Board's layman perspective that this surgery resulted in the removal of semilunar cartilage.  As the issue on appeal is being remanded for the addendum opinion as set out above, the Board finds the examiner who conducted the January 2012 VA examination should also indicate upon what basis it was determined that the Veteran had removal of semilunar cartilage.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

2.  Take appropriate steps to obtain any records generated by the United States Post Office pertaining to the Veteran's disability retirement from that entity.  

3.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

4.  Then, return the claims file to the examiner who conducted the January 2012 VA examination and request that he provide an addendum to the examination report which addresses the following:

a).  The examiner should provide an opinion as to the extent of the impact of the Veteran's flare-ups of pain in his left knee to include whether there is additional limitation of motion due to pain during flare-ups or additional functional loss as a result of repetitive use.  

b).  The examiner should provide a rationale for why it was determined that the January 2005 surgery on the left knee disability included removal of semilunar cartilage or if there is any other evidence demonstrating that the Veteran underwent removal of semilunar cartilage at any time.

The entire claims file, to include a complete copy of this REMAND, must be made available to the VA examination to provide the addendum information.  If the requested opinions cannot be provided without another examination of the Veteran this should be scheduled.  

If the examiner who conducted the January 2012 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the opinions requested above.  The report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must specifically note all current manifestations of the service-connected left knee disability, to include any pain associated with the disability.  The examiner must also fully describe the functional effects of the Veteran's service-connected left knee disability, including the effects due to pain.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all pertinent evidence and legal authority 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




